 

Exhibit 10.16

DAVITA DEFERRED COMPENSATION PLAN

EFFECTIVE JANUARY 1, 2015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

1

 

 

 

ARTICLE II PARTICIPATION

 

5

 

 

 

ARTICLE III DEFERRAL ELECTIONS

 

6

 

 

 

 

 

3.1

 

Elections to Defer Compensation

 

6

 

 

 

 

 

3.2

 

Timing of Deferral Elections; Effect of Participant Election(s)

 

6

 

 

 

 

 

3.3

 

Investment Elections

 

7

 

 

 

 

 

3.4

 

Distribution Elections

 

8

 

 

 

 

 

ARTICLE IV ACCOUNTS

 

9

 

 

 

 

 

4.1

 

Deferral Accounts

 

9

 

 

 

 

 

4.2

 

Trust

 

9

 

 

 

 

 

4.3

 

Statement of Accounts

 

9

 

 

 

 

 

4.4

 

Vesting of Deferral Accounts

 

9

 

 

 

 

 

ARTICLE V DISTRIBUTIONS

 

10

 

 

 

 

 

5.1

 

Termination Distributions

 

10

 

 

 

 

 

5.2

 

Disability Distributions

 

10

 

 

 

 

 

5.3

 

Death Benefits

 

10

 

 

 

 

 

5.4

 

Scheduled In-Service Distributions

 

10

 

 

 

 

 

5.5

 

Hardship Distribution

 

11

 

 

 

 

 

5.6

 

Acceleration of Distributions Following a Change of Control

 

12

 

 

 

 

 

5.7

 

Form of Distribution

 

12

 

 

 

 

 

ARTICLE VI BENEFICIARY DESIGNATIONS AND OTHER PAYEES

 

13

 

 

 

 

 

6.1

 

Beneficiaries

 

13

 

 

 

 

 

6.2

 

Payments to Minors

 

13

 

 

 

 

 

6.3

 

Payments on Behalf of Persons Under Incapacity

 

13

 

 

 

 

 

ARTICLE VII LEAVE OF ABSENCE

 

13

 

 

 

 

 

7.1

 

Paid Leave of Absence

 

13

 

 

 

 

 

7.2

 

Unpaid Leave of Absence

 

14

 

 

 

 

 

ARTICLE VIII ADMINISTRATION

 

14

 

 

 

 

 

8.1

 

Committee

 

14

 

 

 

 

 

 

 

ii

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Page

 

 

 

8.2

 

Claims Procedure

 

14

 

 

 

 

 

8.3

 

Review Procedures

 

15

 

 

 

 

 

ARTICLE IX MISCELLANEOUS

 

15

 

 

 

 

 

9.1

 

Termination of Plan

 

15

 

 

 

 

 

9.2

 

Amendment

 

15

 

 

 

 

 

9.3

 

Unsecured General Creditor

 

15

 

 

 

 

 

9.4

 

Restriction Against Assignment

 

16

 

 

 

 

 

9.5

 

Withholding

 

16

 

 

 

 

 

9.6

 

Code Section 409A

 

16

 

 

 

 

 

9.7

 

Effect of Payment

 

16

 

 

 

 

 

9.8

 

Errors in Account Statements, Deferrals or Distributions

 

16

 

 

 

 

 

9.9

 

Domestic Relations Orders

 

17

 

 

 

 

 

9.10

 

Employment Not Guaranteed

 

17

 

 

 

 

 

9.11

 

No Guarantee of Tax Consequences

 

17

 

 

 

 

 

9.12

 

Successors of the Company

 

17

 

 

 

 

 

9.13

 

Notice

 

17

 

 

 

 

 

9.14

 

Headings

 

17

 

 

 

 

 

9.15

 

Gender, Singular and Plural

 

17

 

 

 

 

 

9.16

 

Governing Law

 

17

 

 

 

 

 

iii

 

 

 

 

 

--------------------------------------------------------------------------------

 

DAVITA DEFERRED COMPENSATION PLAN

DaVita HealthCare Partners Inc., a Delaware corporation (the “Company”), hereby
establishes the DaVita Deferred Compensation Plan (the “Plan”), effective
January 1, 2015, (the “Effective Date”), for the purpose of providing a select
group of management or highly compensated employees of the Company the
opportunity to defer the receipt of Compensation otherwise payable to such
employees in accordance with the terms of the Plan.  The Plan is intended to,
and shall be interpreted to, comply in all respects with Code Section 409A and
those provisions of ERISA applicable to an unfunded plan maintained primarily to
provide deferred compensation for a select group of management or highly
compensated employees.

This Plan is considered a complete restatement of the DaVita Voluntary Deferral
Plan and will apply to deferrals for 2015 and future years.  Deferrals for 2014
and prior years shall be governed by the DaVita Voluntary Deferral Plan in
effect on December 31, 2014.

ARTICLE I
DEFINITIONS

1.1“Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4 and maintained by the Company
in the names of the respective Participants, to which all amounts deferred under
the Plan and earnings on such amounts shall be credited, and from which all
amounts distributed under the Plan shall be debited.

1.2“Annual Incentive” means a Participant’s annual bonus payment, if any, that
is earned in the same Plan Year as the Participant’s Base Salary but is payable
(if not deferred under this Plan) in the following Plan Year.

1.3“Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established under Code Section 125 or Code Section 401(k).

1.4“Beneficiary” or “Beneficiaries” shall mean the person, persons or entity
designated as such pursuant to Section 7.1.

1.5“Board” shall mean the Board of Directors of the Company.

1.6“Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.

1.7“Committee” shall mean the person or persons appointed by the Board to
administer the Plan in accordance with Article 9.

1.8“Compensation” shall mean all amounts eligible for deferral for a particular
Plan Year under Section 3.1.

 

--------------------------------------------------------------------------------

 

1.9“Deferral Account” shall mean an Account maintained for each Participant that
is credited with Participant deferrals pursuant to Section 4.1.

1.10“Disability” or “Disabled” shall mean (consistent with the requirements of
Code Section 409A) that the Participant is (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s Employer.  For purposes of this Plan, a Participant shall be
deemed Disabled if determined to be totally disabled by the Social Security
Administration.  A Participant shall also be deemed Disabled if determined to be
disabled in accordance with the applicable disability insurance program of such
Participant’s Employer, provided that the definition of “disability” applied
under such disability insurance program complies with the requirements of this
Section.

1.11“Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.

1.12“Eligible Executive” shall mean a highly compensated or management level
employee of an Employer selected by the Committee to be eligible to participate
in the Plan.

1.13“Employer(s)” shall be defined as follows:

(a)Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Committee to
participate in the Plan and have adopted the Plan as a participating Employer.

(b)For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(1)The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred under this Plan arises;
and

(2)All other entities with which the entity described above would be aggregated
and treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable.  In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

 

 

2

 

 

 

 

 

--------------------------------------------------------------------------------

 

1.14“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, including Department of Labor and Treasury regulations and applicable
authorities promulgated thereunder.

1.15“Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B))) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.  No
Financial Hardship shall be deemed to exist to the extent that the financial
hardship is or may be relieved (a) through reimbursement or compensation by
insurance or otherwise, (b) by borrowing from commercial sources on reasonable
commercial terms to the extent that this borrowing would not itself cause a
severe financial hardship, (c) by cessation of deferrals under the Plan, or (d)
by liquidation of the Participant’s other assets to the extent that this
liquidation would not itself cause severe financial hardship.  The Committee
shall determine whether the circumstances of the Participant constitute a
Financial Hardship.

1.16“Fund” or “Funds” shall mean one or more of the investments selected by the
Committee pursuant to Section 3.3 of the Plan.

1.17“Hardship Distribution” shall mean an accelerated distribution of benefits
or a cancellation of deferral elections pursuant to Section 5.5 to a Participant
(including terminated Participants with Account balances) who has suffered a
Financial Hardship.

1.18“Interest Rate” shall mean, for each Fund, the rate of return derived from
the net gain or loss on the assets of such Fund, as determined by the Committee.

1.19“Participant” shall mean any Eligible Executive who becomes a Participant in
this Plan in accordance with Article 2.

1.20“Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections with respect to (a) voluntary deferrals of his/her
Compensation, (b) the Funds, which shall act as the basis for crediting of
interest on Account balances, and (c) the form and timing of distributions from
Accounts.  Participant Elections may take the form of an electronic
communication followed by appropriate confirmation according to specifications
established by the Committee.

 

 

3

 

 

 

 

 

--------------------------------------------------------------------------------

 

1.21“Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence, which shall be a date in January of the
Plan Year following the Plan Year in which occurs the event triggering the
distribution or, in the case of a Scheduled In-Service Distribution, in January
of the Plan Year indicated by the Participant for the elected Scheduled
In-Service Distribution.  Notwithstanding the foregoing:

(a)The Payment Date shall not be before the earliest date on which benefits may
be distributed under Code Section 409A without violation of the provisions
thereof, as reasonably determined by the Committee.

(b)The Payment Date for a Scheduled In-Service Distribution may not be earlier
than two years after the Plan Year to which the deferral election applies.

(c)To the extent required under Code Section 409A, any amount that otherwise
would be payable to a Participant who is a “specified employee” of the Company,
as determined by the Company in accordance with Code Section 409A, during the
six-month period following such Participant’s Separation from Service, shall be
suspended until the lapse of such six-month period (or, if earlier, the date of
death of the Participant).  The amount that otherwise would be payable to such
Participant during such period of suspension, together with interest on such
suspended amount credited pursuant to the rules of the Plan, shall be paid in a
single payment within 30 days following the end of such six-month period (or, if
such day is not a business day, on the next succeeding business day) or within
30 days following the death of the Participant during such six-month period,
provided that the death of the Participant during such six-month period shall
not cause the acceleration of any amount that otherwise would be payable on any
date during such six-month period following the date of the Participant’s death.

1.22“Performance-Based Compensation” shall mean compensation the entitlement to
or amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.23“Plan Year” shall mean the calendar year.

1.24“Separation from Service” shall mean a Separation from Services provided by
a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h).  For a Participant who provides
services to an Employer as an employee, a Separation from Service shall occur
when such Participant has experienced a termination of employment with the
Employer.  A Participant shall be considered to have experienced a termination
of employment when the facts and circumstances indicate that the Participant and
his or her Employer reasonably anticipate that either (i) no further services
will be performed for the Employer after a certain date, or (ii) that the level
of bona fide services the Participant will perform for the Employer after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed by such Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the employer if the Participant has been providing services to
the Employer less than 36 months).  

 

 

4

 

 

 

 

 

--------------------------------------------------------------------------------

 

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period.  In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

1.25“Scheduled In-Service Distribution” shall mean a scheduled in-service
distribution date elected by the Participant for distribution of amounts from a
specified Deferral Account, including earnings thereon, which distribution shall
be made provided that the Participant has not experienced a Separation from
Service, as provided under Section 5.4.

1.26“Years of Service” shall mean the cumulative consecutive years of continuous
full-time employment with the Employer (including approved leaves of absence of
six months or less or legally protected leaves of absence), beginning on the
date the Participant first began service with the Employer, and counting each
anniversary thereof.  A partial year of employment shall not be treated as a
Year of Service.

ARTICLE II
PARTICIPATION

2.1Enrollment Requirements; Commencement of Participation

(a)As a condition to participation, each Eligible Executive shall complete,
execute and return to the Committee the appropriate Participant Elections, as
well as such other documentation and information as the Committee reasonably
requests, by the deadline(s) established by the Committee.  In addition, the
Committee shall establish from time to time such other enrollment requirements
as it determines, in its sole discretion, are necessary.

(b)Each Eligible Executive shall commence participation in the Plan on the date
that the Committee determines that the Eligible Executive has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
period.

(c)If an Eligible Executive fails to meet all requirements established by the
Committee within the period required, that Eligible Executive shall not be
eligible to participate in the Plan during such Plan Year.

 

 

5

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE III
DEFERRAL ELECTIONS

3.1Elections to Defer Compensation. Elections to defer Compensation shall take
the form of a flat dollar amount or a whole percentage (less applicable payroll
withholding requirements for Social Security and income taxes and employee
benefit plans, as determined in the sole and absolute discretion of the
Committee) of up to a maximum of:

(1)50% of Base Salary; and

(2)100% of Annual Incentives.

3.2Timing of Deferral Elections; Effect of Participant Election(s).

(a)General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Committee, which shall be no later than the
December 31st preceding the Plan Year in which such Compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits Participants to
make a deferral election by the deadline described above for an amount that
qualifies as Performance-Based Compensation, the Committee may permit a
Participant to subsequently change his or her deferral election for such
compensation by submitting new Participant Election(s) in accordance with
Section 3.2(c) below.

(b)Timing of Deferral Elections for New Plan Participants. An Eligible Executive
who first becomes eligible to participate in the Plan on or after the beginning
of a Plan Year, as determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii)
and the “plan aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be
permitted to make an election to defer the portion of Compensation attributable
to services to be performed after such election, provided that the Participant
submits Participant Election(s) on or before the deadline established by the
Committee, which in no event shall be later than thirty (30) days after the
Participant first becomes eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.2(c) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

Any deferral election made in accordance with this Section 3.2(c) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.

 

 

6

 

 

 

 

 

--------------------------------------------------------------------------------

 

(c)Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting Participant Election(s) on or before the deadline
established by the Committee, which in no event shall be later than six (6)
months before the end of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

(d)Duration of Compensation Deferral Election. A deferral election made for any
Plan Year shall be applicable only for that Plan Year; provided, however, that
the Committee may permit a Participant to elect, pursuant to procedures
established by the Committee, to have his or her deferral election continue in
effect for future Plan Years, until terminated or changed by the Participant
prior to the beginning of a Plan Year.

3.3Investment Elections.

(a)Participant Designation. At the time of entering the Plan and/or of making a
deferral election under the Plan, the Participant shall designate, on a
Participant Election provided by the Committee, the Funds in which the
Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each
Account.  The Participant may specify that all or any percentage of his or her
Accounts shall be deemed to be invested, in whole percentage increments, in one
or more of the Funds selected as alternative investments under the Plan from
time to time by the Committee pursuant to subsection (b) of this Section.  If a
Participant fails to make an election among the Funds as described in this
Section, the Participant’s Account balance shall automatically be allocated into
the default Fund selected by the Committee.  A Participant may change any
designation made under this Section as permitted by the Committee by filing a
revised election, on a Participant Election provided by the
Committee.  Notwithstanding the foregoing, the Committee, in its sole
discretion, may impose limitations on the frequency with which one or more of
the Funds elected in accordance with this Section may be added or deleted by
such Participant; furthermore, the Committee, in its sole discretion, may impose
limitations on the frequency with which the Participant may change the portion
of his or her Account balance allocated to each previously or newly elected
Fund.

 

 

7

 

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Investment Funds. The Committee, in its sole discretion, may select each of
the types of commercially available investments communicated to the Participant
pursuant to subsection (a) of this Section to be the Funds.  The Interest Rate
of each such commercially available investment shall be used to determine the
amount of earnings or losses to be credited to the Participant’s Account under
Article IV.  The Participant’s choice among investments shall be solely for
purposes of calculation of the Interest Rate on Accounts.  The Company and the
Employers shall have no obligation to set aside or invest amounts as directed by
the Participant and, if the Company and/or the Employer elects to invest amounts
as directed by the Participant, the Participant shall have no more right to such
investments than any other unsecured general creditor.

3.4Distribution Elections.

(a)Initial Election. At the time of making a deferral election under the Plan,
the Participant shall designate the time and form of distribution of deferrals
made pursuant to such election (together with any earnings credited thereon)
from among the alternatives specified under Article VI for the applicable
distribution.  A new distribution election may be made at the time of subsequent
deferral elections with respect to deferrals in Plan Years beginning after the
election is made, in accordance with the Participant Election forms.

(b)Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section.   Except as permitted under Code Section
409A, no acceleration of a distribution is permitted.  A subsequent election
that delays payment or changes the form of payment shall be permitted only if
all of the following requirements are met:

(1)the new election does not take effect until at least twelve (12) months after
the date on which the new election is made;

(2)except for payments to be made upon Disability, death or Financial Hardship,
the new election delays payment for at least five (5) years from the date that
payment would otherwise have been made, absent the new election; and

(3)in the case of payments made according to a Scheduled In-Service
Distribution, the new election is made not less than twelve (12) months before
the date on which payment would have been made (or, in the case of installment
payments, the first installment payment would have been made) absent the new
election.

Only one subsequent election to modify any initial distribution election for any
Plan Year’s deferrals (either a Scheduled In-Service Distribution, or any other
distribution election) is permitted for any Participant and Participants may
make a subsequent election only while employed by the Employer.  A Beneficiary
of a deceased Participant is not permitted to make a subsequent election under
this Section.  For purposes of application of the above change limitations,
installment payments shall be treated as a single payment under Code Section
409A.  Election changes made pursuant to this Section shall be made in
accordance with rules established by the Committee and shall comply with all
requirements of Code Section 409A and applicable authorities.

 

 

8

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV
ACCOUNTS

4.1Deferral Accounts. The Committee shall establish and maintain such Deferral
Accounts as are necessary for each Participant under the Plan.  Each
Participant’s Deferral Account shall be further divided into separate
subaccounts (“Fund Subaccounts”), each of which corresponds to a Fund designated
pursuant to Section 3.3.  A Participant’s Deferral Account shall be credited as
follows:

(a)As soon as reasonably possible after amounts are withheld and deferred from a
Participant’s Compensation, the Committee shall credit the Fund Subaccounts of
the Participant’s Deferral Account with an amount equal to Compensation deferred
by the Participant in accordance with the designation under Section 3.3; that
is, the portion of the Participant’s deferred Compensation designated to be
deemed to be invested in a Fund shall be credited to the Fund Subaccount to be
invested in that Fund;

(b)Each business day, each Fund Subaccount of a Participant’s Deferral Account
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined by the Committee pursuant to
Section 3.3(b); and

(c)In the event that a Participant elects for a given Plan Year’s deferral of
Compensation a Scheduled In-Service Distribution, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with amounts allocated to each such separate
Scheduled In-Service Distribution.

4.2Trust. The Company shall be responsible for the payment of all benefits under
the Plan.  At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the
Plan.  Such trust or trusts may be irrevocable, but the assets thereof shall be
subject to the claims of the Company’s creditors.  Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.

4.3Statement of Accounts. The Committee shall provide each Participant with
electronic statements at least quarterly setting forth the Participant’s Account
balance as of the end of each applicable period.

4.4Vesting of Deferral Accounts. The Participant shall be vested at all times in
amounts credited to the Participant’s Deferral Account(s).

 

 

9

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE V
DISTRIBUTIONS

5.1Distributions Upon Separation from Service.  

(a)Timing and Form of Distributions Upon Separation from Service. Except as
otherwise provided herein, in the event of a Participant’s Separation from
Service, the Distributable Amount credited to the Participant’s Deferral
Accounts shall be paid or commence to be paid to the Participant in the form of
cash or other property on the Payment Date following the Participant’s
Separation from Service, in one lump sum payment unless the Participant has made
a distribution election on a timely basis to receive substantially equal annual
installments over a period of up to twenty (20) years; provided, however, that
if distributions to the Participant have commenced as of the Participant’s
Separation from Service pursuant to a Scheduled In-Service Distribution
election, then those Scheduled In-Service Distributions shall continue in
effect.

(b)Small Benefit Exception. Notwithstanding any distribution election to the
contrary, if on commencement of benefits payable from an Account by reason of a
Participant’s Separation from Service, the Distributable Amount from such
Account is less than or equal to $20,000, the total Distributable Amount from
such Account shall be paid in one lump sum payment of cash or other property on
the scheduled Payment Date.

5.2Disability Distributions. Except as otherwise provided herein, in the event
of a Participant’s Disability prior to Separation from Service, the
Distributable Amount credited to the Participant’s Deferral Accounts and Company
Contribution Account shall be paid to the Participant in one lump sum payment of
cash or other property on the Payment Date following the Participant’s
Disability.

5.3Death Benefits.

(a)Prior to Commencement of Benefits. In the event that the Participant dies
prior to commencement of a benefit described in this Article VI, the
Participant’s Beneficiary shall receive a death benefit equal to the
Distributable Amount credited to the Participant’s Deferral Accounts in one lump
sum payment of cash or property on the Payment Date following the Participant’s
death.

(b)After Commencement of Benefits. In the event that the Participant dies after
commencement of a benefit described in this Article VI, such Participant’s
remaining benefits shall be paid to the Participant’s Beneficiary in one lump
sum payment of cash or property on the Payment Date following the Participant’s
death.

5.4Scheduled In-Service Distributions.

(a)Scheduled In-Service Distribution Election. Participants who have not had a
Separation from Service from the Employer shall be entitled to elect to receive
a Scheduled In-Service Distribution from a Deferral Account.  If a Participant
has a Separation from Service with the Employer prior to commencement of payment
of the Scheduled In-Service Distribution,

 

 

10

 

 

 

 

 

--------------------------------------------------------------------------------

 

distribution will not be made pursuant to this subsection (a) but will instead
be made pursuant to Section 5.1(a) above.  In the case of a Participant who has
elected to receive a Scheduled In-Service Distribution, such Participant shall
receive the Distributable Amount, with respect to the specified deferrals,
including earnings thereon, which have been elected by the Participant to be
subject to such Scheduled In-Service Distribution election.  The Committee shall
determine the earliest commencement date that may be elected by the Participant
for each Scheduled In-Service Distribution and such date shall be indicated on
the Participant Election.  The Participant may elect to receive the Scheduled
In-Service Distribution in a single lump sum or in substantially equal annual
installments over a period of up to twenty (20) years.  A Participant may delay
and change the form of a Scheduled In-Service Distribution, provided such
extension complies with the requirements of Section 3.4.

(b)Small Benefit Exception. Notwithstanding any Scheduled In-Service
Distribution election to the contrary, if on commencement of a Scheduled
In-Service Distribution, the balance of such Scheduled In-Service Distribution
is less than or equal to $20,000, the Scheduled In-Service Distribution amount
from such Account shall be paid in one lump sum payment of cash or other
property on the Scheduled In-Service Distribution date.

(c)Relationship to Other Benefits. In the event that distribution of a
Participant’s Account is triggered under Section 5.1, 5.2, or 5.3 prior to
commencement of a Scheduled In-Service Distribution, the amounts subject to such
Scheduled In-Service Distribution shall not be distributed under this Section
5.4, but rather shall be distributed in accordance with the other applicable
Section of this Article V.

5.5Hardship Distribution. Upon a finding that the Participant has suffered a
Financial Hardship, in accordance with Code Section 409A, the Committee may, at
the request of the Participant, accelerate distribution of benefits and/or
approve cancellation of deferral elections under the Plan, subject to the
following conditions:

(a)The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.

(b)Upon a finding that the Participant has suffered a Financial Hardship under
Code Section 409A, the Committee may, at the request of the Participant,
accelerate distribution of benefits and/or approve cancellation of current
deferral elections under the Plan in the amount reasonably necessary to
alleviate such Financial Hardship.  The amount distributed pursuant to this
Section with respect to the Financial Hardship shall not exceed the amount
necessary to satisfy such Financial Hardship, plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).

(c)The amount (if any) determined by the Committee as a Hardship Distribution
shall be paid in a single cash lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Committee.

 

 

11

 

 

 

 

 

--------------------------------------------------------------------------------

 

5.6Acceleration of Distributions Following a Change of Control. Notwithstanding
any other provision of this Plan, upon the occurrence of a Change of Control of
the Company, all Accounts under this Plan will be distributed in one lump sum
payment of cash or property on the first day of the month following fifteen (15)
months after the Change of Control; provided, however, that a Participant may
make a subsequent election under Section 3.4(b) to delay such distribution
within 90 days after the Change of Control.  For purposes of this Section,
“Change of Control” means

(a)any transactions or series of transactions in which any person or group
(within the meaning of Rule 13d-5 under the Exchange Act and Sections 13(d) and
14(d) under the Exchange Act) becomes the direct or indirect “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), by way of stock issuance,
tender offer, merger, consolidation, other business combination or otherwise, of
greater than 50% of the total voting power (on a fully diluted basis as if all
convertible securities had been converted and all warrants and options had been
exercised) entitled to vote in the election of directors of the Company
(including any transaction in which the Company becomes a wholly-owned or
majority-owned subsidiary of another corporation), or

(b)any merger or consolidation or reorganization in which the Company does not
survive, or

(c)any merger or consolidation in which the Company survives, but the shares of
the Company’s common stock outstanding immediately prior to such merger or
consolidation represent 50% or less of the voting power of the Company after
such merger or consolidation, or

(d)(iv) any transaction in which more than 50% of the Company’s assets are sold;

provided, however, that no transaction contemplated by clauses (a) though (d)
above shall constitute a Change of Control if both (i) the person acting as the
Chief Executive Officer of the Company for six months prior to such transaction
becomes the Chief Executive Officer or Executive Chairman of the board of
directors of the entity that has acquired control of the Company as a result of
such transaction (the “Acquiror”) immediately after such transaction and remains
the Chief Executive Officer or Executive Chairman of the board for not less than
one year following the transaction and (ii) a majority of the Acquiror’s board
of directors immediately after such transaction consist of persons who were
directors of the Company immediately prior to such transaction.

Notwithstanding the above, no transaction shall be considered a Change of
Control under this Plan unless such transaction constitutes a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, in each case within the
meaning of Code Section 409A.  

5.7Form of Distribution. Generally, distributions from the Plan shall be made in
the form of cash, unless the Committee determines that such distributions shall
be made in property.

 

 

12

 

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE VI
BENEFICIARY DESIGNATIONS AND OTHER PAYEES

6.1Beneficiaries.

(a)Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death.  No consent of the Participant’s spouse or any other person is required
for the Participant to name a Beneficiary.  The Beneficiary designation shall be
effective when it is submitted to and acknowledged by the Committee during the
Participant’s lifetime in the format prescribed by the Committee.  

(b)Absence of Valid Designation. If a Participant fails to designate a
Beneficiary, as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Participant’s estate shall be deemed to be the
Beneficiary and the Committee shall direct the distribution of such benefits to
the Participant’s estate.

6.2Payments to Minors. In the event any amount is payable under the Plan to a
minor, payment shall not be made to the minor, but instead such payment shall be
made (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, to act as custodian, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides.  If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within sixty (60) days after the
date the amount becomes payable, payment shall be deposited with the court
having jurisdiction over the estate of the minor.

6.3Payments on Behalf of Persons Under Incapacity.  In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person.  Any payment made pursuant to such determination shall
constitute a full release and discharge of any and all liability of the
Committee and the Company under the Plan.

ARTICLE VII
LEAVE OF ABSENCE

7.1Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) deferrals shall continue to be withheld during such paid
leave of absence in accordance with Article III.

 

 

13

 

 

 

 

 

--------------------------------------------------------------------------------

 

7.2Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan.  During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections.  However, if the
Participant returns to employment, the Participant may elect to defer for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and a Participant Election is delivered to and accepted by the
Committee for each such election in accordance with Article III above.

ARTICLE VIII
ADMINISTRATION

8.1Committee. The Plan shall be administered by a Committee appointed by the
Board, which shall have the exclusive right and full discretion (a) to appoint
agents to act on its behalf, (b) to select and establish Funds, (c) to interpret
the Plan, (d) to decide any and all matters arising hereunder (including the
right to remedy possible ambiguities, inconsistencies, or admissions), (e) to
make, amend and rescind such rules as it deems necessary for the proper
administration of the Plan and (f) to make all other determinations and resolve
all questions of fact necessary or advisable for the administration of the Plan,
including determinations regarding eligibility for benefits payable under the
Plan.  All interpretations of the Committee with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby.  No
member of the Committee or agent thereof shall be liable for any determination,
decision, or action made in good faith with respect to the Plan.  The Company
will indemnify and hold harmless the members of the Committee and its agents
from and against any and all liabilities, costs, and expenses incurred by such
persons as a result of any act, or omission, in connection with the performance
of such persons’ duties, responsibilities, and obligations under the Plan, other
than such liabilities, costs, and expenses as may result from the bad faith,
willful misconduct, or criminal acts of such persons.

8.2Claims Procedure. Any Participant, former Participant or Beneficiary may file
a written claim with the Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit.  The Committee shall determine the validity of the claim and
communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after the date of the claim.  The claim may be deemed by
the claimant to have been denied for purposes of further review described below
in the event a decision is not furnished to the claimant within such ninety (90)
day period.  If additional information is necessary to make a determination on a
claim, the claimant shall be advised of the need for such additional information
within forty-five (45) days after the date of the claim.  The claimant shall
have up to one hundred eighty (180) days to supplement the claim information,
and the claimant shall be advised of the decision on the claim within forty-five
(45) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred eighty (180) day period.  Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (a) the specific reason or reasons
for the denial, (b) specific reference to any provisions of the Plan (including

 

 

14

 

 

 

 

 

--------------------------------------------------------------------------------

 

any internal rules, guidelines, protocols, criteria, etc.) on which the denial
is based, (c) description of any additional material or information that is
necessary to process the claim, and (d) an explanation of the procedure for
further reviewing the denial of the claim and shall include an explanation of
the claimant’s right to pursue legal action in the event of an adverse
determination on review.

8.3Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant or his/her authorized representative may file a written
request for review of such denial.  Such review shall be undertaken by the
Committee and shall be a full and fair review. The claimant shall have the right
to review all pertinent documents.  The Committee shall issue a decision not
later than sixty (60) days after receipt of a request for review from a claimant
unless special circumstances, such as the need to hold a hearing, require a
longer period of time, in which case a decision shall be rendered as soon as
possible but not later than one hundred twenty (120) days after receipt of the
claimant’s request for review.  The decision on review shall be in writing and
shall include specific reasons for the decision written in a manner calculated
to be understood by the claimant with specific reference to any provisions of
the Plan on which the decision is based and shall include an explanation of the
claimant’s right to pursue legal action in the event of an adverse determination
on review.

ARTICLE IX
MISCELLANEOUS

9.1Termination of Plan. The Company may terminate the Plan at any time.  In the
event of a Plan termination, no new deferral elections shall be
permitted.  However, after the Plan termination the Account balances of such
Participants shall continue to be credited with deferrals attributable to any
deferral election that was in effect prior to the Plan termination to the extent
necessary to comply with Code Section 409A, and additional amounts shall
continue to be credited or debited to such Participants’ Account balances
pursuant to Article IV.  In addition, following a Plan termination, Participant
Account balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan.  Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix) or as otherwise
permitted under Code Section 409A, the Employer may provide that upon
termination of the Plan, all Account balances of the Participants shall be
distributed, subject to and in accordance with any rules established by such
Employer deemed necessary to comply with Code Section 409A.

9.2Amendment. The Company may, at any time, amend or modify the Plan in whole or
in part.  Notwithstanding the foregoing, no amendment or modification shall be
effective to decrease the value of a Participant's vested Account balance in
existence at the time the amendment or modification is made.

9.3Unsecured General Creditor. The benefits paid under the Plan shall be paid
from the general assets of the Company, and the Participant and any Beneficiary
or their heirs or successors shall be no more than unsecured general creditors
of the Company with no special or prior right to any assets of the Company for
payment of any obligations hereunder. It is the intention of the Company that
this Plan be unfunded for purposes of ERISA and the Code.

 

 

15

 

 

 

 

 

--------------------------------------------------------------------------------

 

9.4Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or entity.  No part of a Participant’s Accounts shall be liable for
the debts, contracts, or engagements of any Participant, Beneficiary, or their
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever.  No part of a Participant’s Accounts shall
be subject to any right of offset against or reduction for any amount payable by
the Participant or Beneficiary, whether to the Company or any other party, under
any arrangement other than under the terms of this Plan.

9.5Withholding. The Participant shall make appropriate arrangements with the
Company for satisfaction of any federal, state or local income tax withholding
requirements, Social Security and other employee tax or other requirements
applicable to the granting, crediting, vesting or payment of benefits under the
Plan. There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all taxes that are
required to be withheld by the Company in respect to such payment or this
Plan.  To the extent permissible under Code Section 409A, the Company shall have
the right to reduce any payment (or other Compensation) by the amount of cash
sufficient to provide the amount of said taxes.

9.6Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent.

9.7Effect of Payment.  Any payment made in good faith to a Participant or the
Participant’s Beneficiary shall, to the extent thereof, be in full satisfaction
of all claims against the Committee, its members, the Employer and the Company.

9.8Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered.  In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A.  If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account required to be included in
income as a result of the failure of the Plan to comply with the requirements of
Code Section 409A, or (ii) the unpaid vested Account balance.

 

 

16

 

 

 

 

 

--------------------------------------------------------------------------------

 

9.9Domestic Relations Orders.  Notwithstanding any provision in this Plan to the
contrary, in the event that the Committee receives a domestic relations order,
as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s vested interest in the
Participant’s benefits under the Plan to such spouse or former spouse to the
extent necessary to fulfill such domestic relations order, provided that such
distribution is in accordance with the requirements of Code Section 409A.

9.10Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.

9.11No Guarantee of Tax Consequences. The Employer, Company, Board and Committee
make no commitment or guarantee to any Participant that any federal, state or
local tax treatment will apply or be available to any person eligible for
benefits under the Plan and assume no liability whatsoever for the tax
consequences to any Participant.

9.12Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

9.13Notice.  Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Committee, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company.  Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.  Notices to the Company may be permitted by
electronic communication according to specifications established by the
Committee.

9.14Headings. Headings and subheadings in this Plan are inserted for convenience
of reference only and are not to be considered in the construction of the
provisions hereof.

9.15Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require.  As the context may require, the singular may be
read as the plural and the plural as the singular.

9.16Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA.  To the extent any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of Delaware.

 

 

17

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned duly authorized officer of the Company has
approved the adoption of this Plan on behalf of the Company.

 

 

 

DAVITA HEALTHCARE PARTNERS INC.

 

 

 

 

 

 

 

By:

 

/s/ Cynthia Baxter

 

 

Title:

 

VP, of Compensation and Benefits

 

 

Date:

 

11/26/14

 

 

 

18

 

 

 

 

 